Per Curiam.

This court in State v. Nevius, 147 Ohio St., 263, 71 N. E. (2d), 258, affirmed a judgment of the Common Pleas Court so far as it sentenced appellee to the penitentiary on the sixth count of an indictment charging him with accepting bribes to influence him with respect to his official duty as prosecuting attorney of Clark county. The conviction for that crime still stands.
Section 1707, General Code, reads so far as pertinent :
“The Supreme Court, Court of Appeals or Court of Common Pleas may suspend or remove an attorney at law or may give private or public reprimand to him as the nature of the offense may warrant, for misconduct or unprofessional conduct in office involving moral turpitude, or for conviction of a crime involving moral turpitude.” (Emphasis added.)
The crime of which Nevius was convicted obviously involved moral turpitude.
The judgment of the Court of Appeals is reversed and the judgment of the Common Pleas Court is affirmed.

Judgment reversed.

Weygandt, C. J., Middleton, Taft, Matthias, Hart and Stewart, JJ., concur.
Zimmerman, J., not participating.